JUDGMENT
PER CURIAM.
This cause came on for further consideration following the remand proceedings had pursuant to this Court’s order of March 13, 1975. The Court has reviewed the findings and conclusions of the Board set forth in the supplemental record, and considered the memoranda filed by the *507parties. The Court is of the opinion that the Board’s findings and conclusions are supported by substantial evidence in the whole of the administrative record, and that the applicants have not met their required burden to obtain a special exception. See Marjorie Webster Junior College, Inc. v. District of Columbia Board of Zoning Adjustment, D.C.App., 309 A.2d 314 and Stewart v. District of Columbia Board of Zoning Adjustment, D.C.App., 305 A.2d 516. Wherefore, it is
Ordered and adjudged that the order on review herein be, and the same hereby is, affirmed.